*485Decided June 7, 1910.
On Petition for Rehearing.
[109 Pac. 273.]
Mr. Justice Slater
delivered the opinion of the court.
10. Plaintiff has presented an elaborate petition for rehearing, amounting practically to a re-argument of the whole case. The broad position is taken that the Railroad Commission act, the orders of the commission, and the decisions of the court, are in violation of Section 1, Article XIV, of the Constitution of the United States, prohibiting any state from depriving any person of property without due process of law, or denying to any person within its jurisdiction equal protection of the law. We have carefully considered the able argument of counsel in support of this contention, but find ourselves unable to assent to their conclusions. The several principles of law stated in the argument are undoubtedly sound, and not to be questioned, but in applying the reasons of the law to the facts of the case we fail to fully agree with counsel. The principles are that a corporation is a person within the meaning of the fourteenth amendment, which forbids the State to deny to any person within its jurisdiction the equal protection of the laws, and prohibits the taking of property without due process of law; that the fixing and enforcement by a railroad commission of unjust and unreasonable rates for transportation by railroad companies is an unconstitutional denial of the equal protection of the laws.
11. A corporation cannot be required to use its property for the benefit of the public without receiving just compensation for the services rendered by it; and that the requirements of the fourteenth amendment apply both to privileges conferred and liabilities imposed, and no greater burdens should be imposed upon one than are laid upon others in the same calling and condition. The *486complaint made to the commission against plaintiff involved two causes of alleged unjust and unreasonable discrimination as against the town of Milwaukie — one in charging a higher rate of fare to the citizens thereof than was charged the citizens of the town of Lents, under like and contemporaneous service; and the second in giving to the latter transfers to other lines in the city of Portland, which transfers were denied the former.
12. As to the second of these questions, it is now maintained for the first time that the order of the commission requires plaintiff to furnish such transfers to its passengers traveling from Milwaukie station into Portland, and that, to that extent, the order affects the rights of another corporation not a party to the proceedings, for which reason, if for no other, the order would be void. It is contended that at the time of the hearing before the commission the plaintiff was the owner and operator of the three lines of railway described in the pleadings; that the Portland Railway Company, another corporation, was the owner of and operated all other street railways in Portland, and that the transfers spoken of in the record secured the privilege of traveling on such other street railways without the payment of additional fares; that if plaintiff were required by order of the commission to furnish transfers to its passengers from the town of Milwaukie, and required that they be accepted by the owner of the railways to whom they were directed, the effect thereof would be to bind such owner, without it having been permitted to be heard. The Railroad Commission’s order in that respect is not a positive command to the plaintiff to give transfers, nor that they be accepted by any one, but the order is, in effect, to cease an unlawful discrimination between the passengers from Lents and those from Milwaukie by desisting from refusing the latter the same transfer privileges as accorded to the former, and that plaintiff should furnish to all persons *487paying the rates of fare fixed by the commission, in its order the same transfer privileges accorded Lents passengers. The order of the commission would, therefore, be complied with by giving such transfers to all, as plaintiff saw fit to continue to give to Lents passengers, or by desisting entirely from its practice of giving transfers to Lents passengers. Which of these two courses is to be taken is left to plaintiff’s option. It was not bound in the first place by any mandate of the law, or by any contractual obligation of its predecessor in interest, or of itself, to furnish transfers to Lents passengers. The giving of them was purely voluntary, and a gratuity, which, being refused to its other patrons, constituted an unlawful discrimination. This is within the power of the board to rectify by an order directed to the plaintiff alone.
13. Upon the other question, the discrimination as to the amount of fare charged the respective communities by plaintiff, we are not entirely free from doubt as to the proper remedy. It was said in the main opinion that “the 10-cent fare between Portland and Milwaukie is not unreasonable when compared with the charges made by other railway companies for similar service.” Using that statement as a premise for an argument, it is urged in the motion that such statement is a finding that the specified rate is per se reasonable, which giving effect to the constitutional guaranties heretofore noted, precludes the State or its agent from making any reduction. But it was stated in immediate connection with that remark that the law authorizes an investigation upon a complaint as to a charge, which is in any respect “unreasonable or unjustly discriminatory.” “The fact that a rate is per se reasonable does not disprove the charge that it is unlawful,” say Messrs. Beale and Wyman in their work on Railroad Regulation, at Section 839. “If rates are relatively unjust, so that undue preference is afforded to one locality or undue prejudice results to another, the law is *488violated and its penalties incurred, although the higher rate is not in itself excessive.” The question presented for consideration is not the reasonableness per se of the charge, but its reasonableness considered in relation to charges made by plaintiff at other localities on its system for like and contemporaneous service; for the statute, as we have construed it, forbids undue preference or discrimination between localities. Circumstances, however, may so explain the difference between rates compared as to deprive the lower rate of any bearing on the higher, but the discrimination, without an excuse recognized by the law, would be in and of itself unjust and unreasonable. Beale and Wyman, Section 838.
Plaintiff justifies the lower charge to and from Lents to the terminus in the city of Portland, first, on the ground that it is prevented from charging each passenger more than five cents fare, because of the alleged contract between its predecessor and the. former owner of that portion of the road extending between Lents and Hawthorne Avenue. But this arises from the wrongful act of the plaintiff and its predecessor; that it, it had no lawful right or power, as was held in the main opinion, to thus bind the State or restrict it in its future regulation of fares. On account, however, of the forfeiture clause of this contract, it was doubtless considered by the commission that to order plaintiff, to increase the rate of its fare at Lents in order to avoid the discrimination complained of would cause it to hazard a greater loss than to lower the rate of fare at Milwaukie. It therefore chose the latter, and under the circumstances of the case we think it was justified in so doing, inasmuch as the forfeiture clause of the contract expires by limitation on April 30, 1911, after which time plaintiff will be free to act upon its own judgment in the premises, and so to arrange its schedule of fares as to avoid any. just complaint of discrimination.
*48914. Plaintiff’s second justification of the discrimination is that the cost of the construction of the line to Lents is 50 per cent less than that of the line to Milwaukie, and in this connection it is also alleged that the agreement with plaintiff’s predecessor to make a rate of fare not exceeding five cents to the people of Lents is based upon a consideration, being the value of the roadbed conveyed to plaintiff’s predecessor in consideration of that agreement, but the right of one locality is not thereby increased, nor is the equal right of a competing locality diminished by municipal or other subscriptions advanced for the building of the road. Beale and Wyman, Section 839.
It is also complained that the reduction of the rate from 10 to 5 cents at Milwaukie and from 15 to 10 cents at Oak Grove will entail upon plaintiff a considerable loss by compelling it to make equivalent reductions along the entire line to Oregon City. We do not think this necessarily follows, but, if it should, we are of the opinion that the consequences contemplated would result from the arbitrary manner by which plaintiff has divided its road into five-cent zones for regulating the amount of its charges, and for these reasons we think it ought not to be heard to complain.
15. It is also claimed in the motion that the State, and hence its agent, the Railroad Commission, has no power to regulate fares within the limits of the city of Portland, because that right has been delegated to the city, and also because the city in granting plaintiff its franchise has limited the plaintiff to a charge of five cents for any single fare, in one general direction, within the city of Portland. It is further claimed that such right is a vested contractual right. Assuming that these claims are well founded, still we do not see that the order of the commission attempts to regulate fares within the city, for it operates only upon traffic originating or extending beyond the boundaries of the corporate limits. The general grant of *490power contained in the city charter of 1903 is “to prescribe rates to be charged for transportation of passengers or property within the limits of the city, etc. Sess. Laws 1903, Section 73, par. 71. On the other hand, the special limitations of the power of the commission is “that this act shall not apply to the transportation of passengers being carried solely within the limits of cities by street and other railroads.” Sess. Laws 1907, Section 11, p. 71. The distinction between the two respective grants of power and that exercised by the commission in making the order sought to be set aside in this, proceeding is clear and obvious.
The motion therefore will be denied.
Affirmed: Kehearing Denied.